DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 are pending and are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Lyakhov et al.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lyakhov et al. (WO 2007/070542 A2, published 06/21/2007 and cited in the IDS filed 09/24/2020).
Regarding claim 1, Lyakhov teaches a nucleic acid binding composition comprising a nucleic acid binding moiety and a base-pairing moiety, wherein the base-pairing moiety is connected to the nucleic acid binding moiety via a linker, and wherein the linker has a length effective to allow the base-pairing moiety to pair with a complementary nucleotide in a primed polynucleotide while precluding incorporation of the base- pairing moiety into a 3' end of the polynucleotide. (e.g. p. 48, L 12-p. 49, L 8).
Regarding claim 2, Lyakhov teaches wherein the base-pairing moiety comprises a nucleotide or nucleotide analog (e.g. p. 48, L 15).
Regarding claims 3 and 4, Lyakhov teaches wherein the nucleic acid binding moiety comprises an enzyme, or a catalytic domain or fragment thereof and a polymerase (e.g. p. 48, L 15; polymerase).
Regarding claim 5, Lyakhov teaches wherein the nucleic acid binding moiety comprises a reverse transcriptase, or a catalytic domain or fragment thereof (e.g. p. 21, L 16-21).
Regarding claim 6, Lyakhov teaches wherein the linker comprises a nucleic acid, a peptide, or a polymer (e.g. p. 36, L 3-8).
Regarding claim 7, Lyakhov teaches wherein the linker comprises PEG, and wherein the PEG linker has an average molecular weight of between about 5K Daltons and about 20K Daltons (e.g. p. 36, L 7-14).
Regarding claim 8, Lyakhov teaches wherein the nucleotide or nucleotide analog is conjugated to the linker through the 5' end of the nucleotide or nucleotide analog (e.g. p. 48, L 18).
Regarding claim 9, Lyakhov teaches wherein at least one nucleotide or nucleotide analog comprises a deoxyribonucleotide, a ribonucleotide, a deoxyribonucleoside, or a ribonucleoside (e.g. p. 20, 2nd para.).
Regarding claim 10, Lyakhov teaches wherein at least one nucleotide or nucleotide analog is a nucleotide that has been modified to inhibit elongation during a polymerase reaction or a sequencing reaction (e.g. p. 48, L15-17).
Regarding claim 11, Lyakhov teaches wherein at least one nucleotide or nucleotide analog is a nucleotide that lacks a 3' hydroxyl group (e.g. p. 19, last para. – p. 20, L 18).
Regarding claim 12, Lyakhov teaches wherein at least one nucleotide or nucleotide analog is a nucleotide that has been modified to contain a blocking group at the 3' position (e.g. p. 20, paras. 1-3).
Regarding claims 13-14, Lyakhov teaches wherein the nucleic acid binding composition further comprises one or more detectable labels and wherein they are fluorescent labels (e.g. p. 48, L23-24).
Regarding claim 15, Lyakhov teaches wherein the nucleic acid binding moiety is incapable of catalyzing an extension of an elongating nucleic acid chain (e.g. p. 48, L15-16).
Regarding claim 16, Lyakhov teaches wherein the nucleic acid binding moiety lacks a salt, substrate, or cofactor that is necessary for catalyzing the extension of the elongating nucleic acid chain (e.g. p. 48, L 15-16).
Regarding claim 17, Lyakhov teaches wherein the nucleic acid binding moiety comprises a catalytically inactive polymerase, reverse transcriptase, or domain or fragment thereof (e.g. p. 21, 4th para.).
Regarding claim 18, Lyakhov teaches a nucleic acid binding composition comprising a mixture of at least one nucleic acid binding moiety and at least four different nucleotides or nucleotide analogs, wherein each nucleic acid binding moiety is tethered to one of the at least four different nucleotides or nucleotide analogs via a linker, and wherein a length of the linker is different for different nucleotides or nucleotide analogs (e.g. p. 48, L 12-p. 49, L 8, Fig. 8A and p. 2, 2nd para.).
Regarding claim 19, Lyakhov teaches wherein one of the four different nucleotides or nucleotide analogs comprises a ribonucleotide or a ribonucleoside (e.g. p. 20, 2nd para.).
Regarding claim 20, Lyakhov teaches wherein the length of the linker is between 1 nm and 1,000 nm (e.g. p. 96, L 14-15).
Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639